                                            Case 4:20-cv-02792-JST Document 7 Filed 09/03/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MATTHEW LEVI FAISON,                                Case No. 20-cv-02792-JST
                                                        Plaintiff,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     CLIVE DAVIS, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at Calhoun Correctional Institution in Blountstown, Florida has filed

                                  14   the instant pro se civil rights action pursuant to 42 U.S.C. § 1983. ECF No. 1. His complaint is

                                  15   now before the Court for review under 28 U.S.C. § 1915A. Plaintiff has been granted leave to

                                  16   proceed in forma pauperis in a separate order.

                                  17                                               DISCUSSION

                                  18   A.     Standard of Review
                                  19          A federal court must engage in a preliminary screening of any case in which a prisoner

                                  20   seeks redress from a governmental entity, or from an officer or an employee of a governmental

                                  21   entity. 28 U.S.C. § 1915A(a). In its review, the Court must identify any cognizable claims, and

                                  22   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief may be

                                  23   granted, or seek monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

                                  24   § 1915A(b) (1), (2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police

                                  25   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                  26          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the
                                  27   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not

                                  28   necessary; the statement need only ‘give the defendant fair notice of what the . . . . claim is and the
                                            Case 4:20-cv-02792-JST Document 7 Filed 09/03/20 Page 2 of 3




                                   1   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   2   “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

                                   3   than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

                                   4   do. . . . Factual allegations must be enough to raise a right to relief above the speculative level.”

                                   5   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                   6   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

                                   7           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                   8   right secured by the Constitution or laws of the United States was violated; and (2) that the

                                   9   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                  10   42, 48 (1988).

                                  11   B.      Complaint

                                  12           This action will be dismissed for lack of venue. Plaintiff is incarcerated in Florida. He has
Northern District of California
 United States District Court




                                  13   named as defendants individuals who do not reside in the Northern District of California.

                                  14   According to the complaint, defendants Clive Davis, Jane Doe clerk of records for the Los

                                  15   Angeles Recording School, John Doe deputy clerk and secretary for the Los Angeles Recording

                                  16   School appear to reside in Los Angeles, and defendants Joyce Street Sims and Valorie Simpson

                                  17   reside in Florida. Plaintiff alleges that (1) he is under imminent danger of serious physical injury

                                  18   pursuant to the Seventh Amendment,1 (2) defendants violated 17 U.S.C. § 101,2 and (3) that this

                                  19   action is “provided of the (4th)(5th)(14th) and (7th) U.S. Constitution amendment via Fed. R.

                                  20   Evid. 401(a)(b).” ECF No. 1 at 3-4. Plaintiff does not explain how defendants violated his

                                  21   constitutional or statutory rights. See generally ECF No. 1

                                  22           In relevant part, a civil action may be brought in (1) a judicial district in which any

                                  23   defendant resides, if all defendants are residents of the State in which the district is located; or (2)

                                  24   a judicial district in which a substantial part of the events or omissions giving rise to the claim

                                  25   occurred. 28 U.S.C. § 1391(b). No defendant is alleged to reside in, and none of the events or

                                  26
                                       1
                                  27     The Seventh Amendment codifies the right to a jury trial in certain civil cases. U. S. Const.
                                       amend. VII.
                                       2
                                  28     17 U.S.C. § 101 sets forth definitions for the terms used in the Copyright Act, 17 U.S.C. §§ 101
                                       et seq.
                                                                                           2
                                            Case 4:20-cv-02792-JST Document 7 Filed 09/03/20 Page 3 of 3




                                   1   omissions giving rise to the complaint occurred in, the Northern District of California. Venue

                                   2   therefore is not proper in this district. See 28 U.S.C. § 1391(b). Because it is unclear where venue

                                   3   lies for this action, the Court will dismiss this case instead of transferring it.

                                   4           Accordingly, this action is DISMISSED for lack of venue. Plaintiff may re-file this action

                                   5   in the appropriate venue.

                                   6                                               CONCLUSION

                                   7           For the reasons set forth above, this action is DISMISSED for lack of venue. The Clerk

                                   8   shall enter judgment in favor of defendants and against plaintiff, and close the case.

                                   9           IT IS SO ORDERED.

                                  10   Dated: September 3, 2020
                                                                                          ______________________________________
                                  11
                                                                                                        JON S. TIGAR
                                  12                                                              United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           3
